MARSHALL, CJ.
1. Section 13145, General Code, prohibiting and penalizing fortune-telling does not violate either Section 1 or 2 of Article 1 of the Ohio *62Constitution or Section 1 of the 14th Federal .Amendment.
2. A fortune-teller is one who pretends to .a knowledge of futurity and foretells the events of one’s life. Section 13145, General Code, is mot rendered, invalid’by the term fortune-telling not having been specificallv defined.
3. The constitutional guaranty of liberty of speech, does not deprive the state of its police power to enact laws for the protection of the public safety and morals and the protection of the general welfare.
4. _ In order to constitute an offense against •Section 13145, General Code, it is not necessary that a person should hold himself out- as .a fortune-eeller to more than one person.
5. It is not a defense to a prosecution under Section 13145, General Code, that the accused is a member of a religious society and that the representations made alleged to constitute the offense was a part of the religious belief of the alleged offender.
(Day, Allen, Kinkade and Jones, JJ., concur.)